                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

TOMMY LEE KLEINER,

                  Plaintiff,

                  v.                                                     CASE NO. 18-3147-SAC

BRIAN W. COLE, et al.,

                  Defendants.



                                      MEMORANDUM AND ORDER

         Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983.                             On

October 10, 2018, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 6) (“MOSC”), granting Plaintiff until November 9, 2018, in which to show good cause

why his Complaint should not be dismissed for the reasons set forth in the MOSC. Plaintiff was

also granted until November 9, 2018, in which to file an amended complaint to cure the

deficiencies set forth in the MOSC. Plaintiff has responded to the MOSC (Docs. 8, 19), filed an

Amended Complaint (Doc. 9), and filed a Motion for Appointment of Counsel (Doc. 7).

         Plaintiff asks the Court to appoint counsel because he is indigent, the issues involved are

complex,1 and Plaintiff has limited knowledge of the law and limited access to legal materials.

The Court has considered Plaintiff’s current motion for appointment of counsel. The Court

previously denied Plaintiff’s request for appointment of counsel. (Doc. 6.) The Court denies the

current request for appointment of counsel for the same reasons sets forth in the Court’s MOSC.

Id. at 7. The Court previously denied Plaintiff’s request for appointment of counsel, finding that


1
  Plaintiff argues that the case is complex because it involves the death penalty. (Doc. 9, at 10.) The fact that he was
communicating with someone sentenced to death does not make the current case a complex case or a death penalty
case.

                                                           1
“(1) it is not clear at this juncture that Plaintiff has asserted a colorable claim against a named

defendant; (2) the issues are not complex; and (3) Plaintiff appears capable of adequately

presenting facts and arguments.” Id.

       The factual allegation in Plaintiff’s Amended Complaint are substantially the same as

those he set forth in his original Complaint. The Court noted in the MOSC that although

Plaintiff is currently incarcerated at the El Dorado Correctional Facility-Central, in El Dorado,

Kansas, the events giving rise to his Complaint took place during his detention at the Shawnee

County Adult Detention Center in Topeka, Kansas (“SCDC”).

       Plaintiff alleges that he had authorization from Defendant Brian Cole and Jody Upton

from the Department of Justice, to send inmate-to-inmate correspondence to his sister, an inmate

on death row in Texas. Despite this prior authorization from both facilities, his mail to his sister

was returned with a red “prohibited” stamp on May 11, 2018. Plaintiff alleges that this was the

second incident involving his mail since April 20, 2018. On June 8, 2018, Defendant Angie

Ross, mailroom staff at SCDC, met with Plaintiff regarding the situation. Plaintiff alleges that

Ross apologized and “admits her mailroom lady is going to get written up since she continues to

stamp prohibited in red on [Plaintiff’s] letters.” (Doc. 1, at 3.)    Plaintiff attaches a response

from Defendant Ross stating that she apologizes if the mailroom sent his letters back in error,

and that she will “urge mailroom staff to be more careful.” (Doc. 1–1, at 2.)

       Plaintiff names as Defendants: Brian W. Cole, Director of Shawnee County Department

of Corrections; Angie Ross, Administrative Officer/Mailroom, Shawnee County Department of

Corrections; the City of Topeka; and the Shawnee County Department of Corrections. In his

original Complaint, Plaintiff sought $500,000 in monetary damages. In his Amended Complaint,




                                                 2
Plaintiff seeks $150,000 for “mental damages, distress” and “emotional and mental injury.”

(Doc. 9, at 13.)

       The Court’s MOSC set forth the deficiencies in Plaintiff’s Complaint. The Court found

that: Plaintiff has pointed to no policy or deficiency in the training program used at SCDC and

no causal link between any such inadequacy and any allegedly unconstitutional acts or inactions

of employees at SCDC; Plaintiff has also failed to allege a constitutional violation—his

allegations suggest negligence on the part of mailroom staff at SCDC and claims under § 1983

may not be predicated on mere negligence; because Plaintiff has not alleged improper motive or

interference with access to the courts or counsel, he has failed to allege a constitutional violation

and his claim is subject to dismissal; and Plaintiff’s request for compensatory damages is barred

by 42 U.S.C. § 1997e(e), because Plaintiff has failed to allege a physical injury.

       Plaintiff’s Amended Complaint and responses to the MOSC fail to address the

deficiencies set forth in the MOSC and fail to show good cause why this matter should not be

dismissed for failure to state a claim. Plaintiff again emphasizes that he had prior approval to

correspond with his sister, and that Defendant Ross’s apology letter acknowledged that mistakes

had been made in the mailroom. However, Plaintiff’s allegations suggest, at most, negligence.

Claims under § 1983 may not be predicated on mere negligence. See Daniels v. Williams, 474

U.S. 327, 330 (1986) (holding that inmate who slipped on a pillow negligently left on a stairway

by sheriff’s deputy failed to allege a constitutional violation); see also Jones v. Salt Lake Cty.,

503 F.3d 1147, 1162 (10th Cir. 2007) (where publication was not delivered due to human error,

such negligence does not state a § 1983 claim) (citing Jojola v. Chavez, 55 F.3d 488, 490 (10th

Cir. 1995) (“Liability under § 1983 must be predicated upon a deliberate deprivation of

constitutional rights by the defendant, and not on negligence.”) (quotations omitted); Woodward



                                                 3
v. City of Worland, 977 F.2d 1392, 1399 (10th Cir. 1992) (“The Supreme Court has made it clear

that liability under § 1983 must be predicated upon a deliberate deprivation of constitutional

rights by the defendant. It cannot be predicated upon negligence.”) (quotations and citations

omitted); see also Smith, 899 F.2d at 944 (finding prison official’s opening of inmate’s legal mail

by accident did not give rise to a constitutional violation because it was an isolated incident and

there was no evidence of improper motive or resulting interference with the inmate’s right to

counsel or access to courts)); Rashaw-Bey v. Carrizales, No. 09-3075-JAR, 2010 WL 3613953,

at *8 (D. Kan. Sept. 3, 2010) (inadvertent opening of three envelopes with no allegation of

deliberate conduct on part of prison officials insufficient to establish a First Amendment

constitutional violation).

         Plaintiff states that he suffered “mental anguish,” “mental distress,” or an “emotional

injury.” Plaintiff is again seeking compensatory damages without an allegation of a physical

injury. Section 1997e(e) provides in pertinent part that “[n]o Federal civil action may be brought

by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional

injury suffered while in custody without a prior showing of physical injury.”           42 U.S.C.

§ 1997e(e).

         Plaintiff also argues that his grievance form was not returned to him so he is unable to

prove exhaustion of his administrative remedies. However, failure to exhaust was not one of the

deficiencies set forth in the MOSC and dismissal of this case is based on the failure to state a

claim.

         IT IS THEREFORE ORDERED THAT Plaintiff’s motion for appointment of counsel

(Doc. 7) is denied.




                                                4
         IT IS FURTHER ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated in Topeka, Kansas, on this 16th day of November, 2018.

                                          s/ Sam A. Crow
                                          Sam A. Crow
                                          U.S. Senior District Judge




                                             5
